Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AGREEMENT, dated as of November 18, 2018 (this “Agreement”), is
entered into by and among Cimarex Energy Co., a Delaware corporation (“Parent”),
and the undersigned signatories set forth on the signature pages hereto under
the heading “Company Stockholders” (collectively, the “Company Stockholders”).
Parent and the Company Stockholders are each sometimes referred to herein
individually as a “Party” and collectively as the “Parties.” Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Merger Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, each of the Company Stockholders is the beneficial or record owners and
has either sole voting power or shared voting power together with the other
Company Stockholders over, such number of shares of common stock, par value
$0.0001 per share (the “Company Common Stock”), of Resolute Energy Corporation,
a Delaware corporation (the “Company”), as is indicated opposite Company
Stockholder’s name on Schedule A attached hereto;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
CR Sub 1 Inc., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub 1”), CR Sub 2 LLC, a Delaware limited liability company and a
wholly owned subsidiary of Parent (“Merger Sub 2” and, together with Merger Sub
1, the “Merger Subs”), and the Company are entering into an Agreement and Plan
of Merger (as amended from time to time, the “Merger Agreement”) that provides,
among other things, for (i) the merger of Merger Sub 1 with and into the
Company, with the Company being the surviving entity (the “First Merger”) and,
immediately thereafter, the merger of the surviving entity of the First Merger
with and into Merger Sub 2, with Merger Sub 2 being the surviving entity of such
second merger (the “Second Merger” and, collectively with the First Merger, the
“Merger”), upon the terms and subject to the conditions set forth in the Merger
Agreement;

 

WHEREAS, as a condition and an inducement to Parent’s willingness to enter into
the Merger Agreement, Parent has required that each Company Stockholder agree,
and Company Stockholder has agreed, to enter into this Agreement with respect to
all Company Common Stock and Series B Preferred Stock that Company Stockholder
Beneficially Owns (including those owned of record);

 

WHEREAS, as a condition and an inducement to Parent’s willingness to enter into
the Merger Agreement, Parent has required that certain other company
stockholders (“Other Company Stockholders”) agree, and Other Company
Stockholders have agreed to, enter into substantially similar voting and support
agreements with respect to all Company Common Stock and Series B Preferred Stock
that such Other Company Stockholders Beneficially Own (including those owned of
record);

 

WHEREAS, prior to the date hereof, the Company Board approved this Agreement and
the transactions contemplated hereby for purposes of Section 203 of the DGCL;
and

 

WHEREAS, Parent desires that the Company Stockholders agree, and the Company
Stockholders are willing to agree, subject to the limitations herein, not to
Transfer (as defined below) any of their Subject Securities (as defined below),
and to vote their Subject Securities in a manner so as to facilitate
consummation of the Merger.

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

 

1.  Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms in all of their tenses, cases
and correlative forms shall have the meanings assigned to them in this Section 1
or elsewhere in this Agreement.

 

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and Company Stockholder’s beneficial
ownership of securities shall be calculated in accordance with the provisions of
such Rule (in each case, irrespective of whether or not such Rule is actually
applicable in such circumstance). For the avoidance of doubt, Beneficially Own
and Beneficial Ownership shall also include record ownership of securities.

 

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

 

“control” (including, with correlative meanings, the terms “controlled by” and
“controlling”), when used with respect to any Person, means the power to direct
or cause the direction of the management or policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

 

“Expiration Time” shall mean the earliest to occur of (a) the receipt of Company
Stockholder Approval; (b) the date of any amendment, waiver or modification of
the Merger Agreement without the Company Stockholders’ prior written consent
that has the effect of (1) decreasing the Merger Consideration, (2) changing the
form of Merger Consideration, in each case, payable to the stockholders of the
Company pursuant to the Merger Agreement in effect on the date of this Agreement
or (3) otherwise affecting the Company Stockholders in a materially adverse
manner; (c) such date and time as the Merger Agreement shall be terminated
pursuant to Article VIII thereof; or (d) the termination of this Agreement by
mutual written consent of the Parties.

 

“Permitted Transfer” shall mean, in each case, with respect to each Company
Stockholder, so long as (a) such Transfer is in accordance with applicable Law
and (b) such Company Stockholder is, and at all times has been, in compliance
with this Agreement, (A) any Transfer of Subject Securities by Company
Stockholder to an Other Company Stockholder or to any Person, so long as such
Person, in connection with, and prior to, such Transfer, executes a joinder to
this Agreement, in the form attached hereto as Exhibit I, pursuant to which such
Person agrees to become a party to this Agreement and be subject to the
restrictions and obligations applicable to such Company Stockholder and
otherwise become a party for all purposes of this Agreement (the “Joinder”),
(B) any Transfer of Subject Securities (i) as a bona fide gift or gifts, (ii) by
will, other testamentary document or intestate succession to the legal
representative, heir, beneficiary or a member of the immediate family of Company
Stockholder or (iii) by operation of law, such as pursuant to a qualified
domestic order or as required by a divorce settlement, in each case, so long as
such transferee executes a Joinder, or (C) any Transfer of Subject Securities in
connection with the consummation of the Merger and as expressly provided for in
the Merger Agreement; provided that no such Transfer shall relieve Company
Stockholder from its obligations under this Agreement, other than with respect
to the Company Common Stock transferred in accordance with the foregoing
provision.

 

2

--------------------------------------------------------------------------------



 

“Subject Securities” shall mean shares of Company Common Stock, New Company
Common Stock and Company Preferred Stock.

 

“Transfer” means any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any capital stock or interest in any capital
stock (or any security convertible or exchangeable into such capital stock),
including in each case through the Transfer of any Person or any interest in any
Person; provided, that any transaction shall not constitute a Transfer so long
as such transaction does not in any way limit the ability of such Company
Stockholder to vote its Subject Securities in accordance with the terms of this
Agreement.  For purposes of this Agreement, “capital stock” shall include
interests in a partnership or limited liability company.

 

2.   Agreement to Retain Subject Securities.

 

2.1  Transfer and Encumbrance of Subject Securities. Other than a Permitted
Transfer, hereafter until the Expiration Time, no Company Stockholder shall,
with respect to any Subject Securities Beneficially Owned by such Company
Stockholder, (a) Transfer any such Subject Securities, or (b) deposit any such
Subject Securities into a voting trust or enter into a voting agreement or
arrangement with respect to such Subject Securities or grant any proxy (except
as otherwise provided herein) or power of attorney with respect thereto.

 

2.2  Injunction. Notwithstanding anything to the contrary in this Agreement, if
at any time following the date hereof and prior to the Expiration Time a
Governmental Entity of competent jurisdiction enters an order restraining,
enjoining or otherwise prohibiting the Company Stockholders or their Affiliates
from (a) consummating the transactions contemplated by the Merger Agreement or
(b) taking any action pursuant to Section 3 or Section 4, then (i) the
obligations of each Company Stockholder set forth in Section 3 and the
irrevocable proxy and power of attorney in Section 4 shall be of no force and
effect for so long as such order is in effect and, in the case of clause (b),
solely to the extent such order restrains, enjoins or otherwise prohibits such
Company Stockholder from taking any such action, and (ii) each Company
Stockholder shall cause the Subject Securities to not be represented in person
or by proxy at any meeting at which a vote of such Company Stockholder on the
Merger is requested. Notwithstanding anything to the contrary in this
Section 2.2, the restrictions set forth in Section 2.1 shall continue to apply
with respect to the Subject Securities until the Expiration Time.

 

2.3  Additional Purchases; Adjustments. Each Company Stockholder agrees that any
shares of Company Common Stock and any other shares of capital stock or other
equity that Company Stockholder acquires Beneficial Ownership of after the
execution of this Agreement and prior to the Expiration Time (the “New Company
Common Stock”) shall be subject to the terms and conditions of this Agreement to
the same extent as and shall constitute Company Common Stock, and such Company
Stockholder shall promptly notify Parent of the existence of any New Company
Common Stock. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Securities, the terms of this Agreement shall apply to the resulting securities.

 

3

--------------------------------------------------------------------------------



 

2.4. Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Subject Securities in violation of this Section 2 shall, to the
fullest extent permitted by Law, be null and void ab initio. If any involuntary
Transfer of any of such Company Stockholder’s Subject Securities shall occur,
the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Securities subject to all of the restrictions, liabilities and
rights under this Agreement, which shall continue in full force and effect until
valid termination of this Agreement.

 

3.  Agreement to Vote and Approve. From and after the date hereof until the
Expiration Time, at every meeting of the stockholders of the Company called with
respect to any of the following matters, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of the Company with respect to any of the following matters, each
Company Stockholder shall, and shall cause each holder of record of Subject
Securities on any applicable record date to (including via proxy), vote the
Subject Securities: (a) in favor of (i) the approval of the Merger and adoption
of the Merger Agreement, and (ii) any proposal to adjourn or postpone such
meeting of stockholders of the Company to a later date if there are not
sufficient votes to approve the Merger and adopt the Merger Agreement and
(b) against (i) any action or agreement that would result in any condition to
the consummation of the Merger set forth in Article VII of the Merger Agreement
not being fulfilled, (ii) any Company Competing Proposal, (iii) any action which
would materially delay, materially postpone or materially adversely affect the
consummation of the transactions contemplated by the Merger Agreement, including
the Merger, or dilute, in any material respect, the benefit of the transactions
contemplated thereby to Parent or to Parent’s stockholders, and (iv) any action
which would result in a breach of any representation, warranty, covenant or
agreement of the Company in the Merger Agreement; provided, that in the case of
each of clause (a) and (b) above, the Merger Agreement shall not have been
amended or modified without the Company Stockholders’ consent (1) to decrease
the Merger Consideration, (2) to change the form of Merger Consideration, in
each case, payable to the stockholders of the Company pursuant to the Merger
Agreement in effect on the date of this Agreement or (3) otherwise affecting the
Company Stockholders in a materially adverse manner, provided further, that in
the event the Company has effected (and not withdrawn) a Company Change of
Recommendation, the Company Stockholders shall be released from their
obligations under this Section 3.

 

4. Irrevocable Proxy. Each Company Stockholder hereby revokes any and all
previous proxies granted with respect to such Company Stockholder’s Subject
Securities. By execution of this Agreement, each Company Stockholder hereby
appoints and constitutes Parent, until the Expiration Time (at which time this
proxy shall automatically be revoked), with full power of substitution and
resubstitution, as such Company Stockholder’s true and lawful attorney-in-fact
and proxy (which proxy is irrevocable and which appointment is coupled with an
interest, including for purposes of Section 212 of the DGCL), to the fullest
extent of such Company Stockholder’s rights with respect to the Subject
Securities Beneficially Owned by such Company Stockholder, to vote such Subject
Securities solely with respect to the matters set forth in Section 3 hereof and
each Company Stockholder shall retain the authority to vote its Subject
Securities in its discretion on all other matters with no power granted to
Parent in respect of such other matters; provided, however, that the foregoing
shall only be effective if (i) such Company Stockholder fails to be counted as
present, to consent or to vote such Subject Securities in accordance with the
terms of this Agreement and (ii) the Company Stockholders have not been released
from their obligations under Section 3 of this Agreement pursuant to the final
proviso thereof. The Company Stockholders and Parent (or its substitute
hereunder) shall have the right to vote the Subject Securities in accordance
with this Agreement on the matters set forth in Section 3 and the Company
Stockholders shall be obligated to so vote the Subject Securities.

 

4

--------------------------------------------------------------------------------



 

5. Representations and Warranties of Company Stockholders. Each Company
Stockholder represents and warrants to Parent as follows:

 

5.1  Due Authority. Such Company Stockholder has the full power and authority to
make, enter into and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 4 hereof. This Agreement has been duly
and validly executed and delivered by such Company Stockholder and, assuming due
authorization, execution and delivery by Parent, constitutes a valid and binding
agreement of such Company Stockholder enforceable against it in accordance with
its terms, except to the extent that enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and (ii) general principles of equity.

 

5.2  Ownership of the Subject Securities. As of the date hereof, such Company
Stockholder (a) Beneficially Owns the shares of Subject Securities indicated on
Schedule A hereto opposite such Company Stockholder’s name, free and clear of
any and all Encumbrances, other than those created by this Agreement,
Encumbrances applicable to shares of Company Common Stock that may exist
pursuant to securities laws, Encumbrances under such Company Stockholder’s
Organizational Documents or customary Encumbrances pursuant to the terms of any
custody or similar agreement applicable to shares of Company Common Stock held
in brokerage accounts that in each case would not reasonably be expected to
(x) impair in any material respect the ability of such Company Stockholder to
perform its obligations under this Agreement or (y) prevent or materially impede
or delay the consummation of any of the transactions contemplated by this
Agreement or as set forth on Schedule B1, and, (b) except as set forth on
Schedule B2, has sole voting power or shared voting power over all of the shares
of Subject Securities Beneficially Owned by such Company Stockholder. As of the
date hereof, such Company Stockholder does not Beneficially Own any capital
stock or other securities of the Company other than the shares of Subject
Securities set forth on Schedule A opposite such Company Stockholder’s name. As
of the date hereof, such Company Stockholder does not Beneficially Own any
rights to purchase or acquire any shares of capital stock of the Company except
as set forth on Schedule A opposite such Company Stockholder’s name, or as set
forth on Schedule B3.

 

5.3 No Conflict; Consents.

 

(a) The execution and delivery of this Agreement by such Company Stockholder
does not, and the performance by such Company Stockholder of the obligations
under this Agreement and the compliance by such Company Stockholder with any
provisions hereof do not and will not: (i) conflict with or violate any Law
applicable to such Company Stockholder, or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a
Encumbrance on any of the shares of Subject Securities Beneficially Owned by
such Company Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which such Company Stockholder is a party or by which such Company
Stockholder is bound which would materially adversely affect such Company
Stockholder’s ability to perform its obligations hereunder.

 

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person, is
required by or with respect to such Company Stockholder in connection with the
execution and delivery of this Agreement or the performance by such

 

5

--------------------------------------------------------------------------------



 

Company Stockholder of its obligations hereunder except for (1) filings with the
SEC of such reports under the Exchange Act as may be required in connection with
this Agreement and the transactions contemplated hereby (including, without
limitation, any filing required under Section 13(d) or Section 16 under the
Exchange Act), (2) filings or Consents contemplated by the Merger Agreement,
(3) those Consents which have already been obtained or made and (4) any Consents
that, if not obtained, made or given, individually or in the aggregate, would
not reasonably be expected to (x) impair in any material respect the ability of
such Company Stockholder to perform its obligations under this Agreement or
(y) prevent or materially impede or delay the consummation of any of the
transactions contemplated by this Agreement.

 

5.4 Absence of Litigation. There is no Proceeding pending against, or, to the
knowledge of such Company Stockholder, threatened against or affecting, such
Company Stockholder that would materially adversely affect the ability of such
Company Stockholder to perform such Company Stockholder’s obligations hereunder.

 

5.5 Ownership of Parent Common Stock. As of the date hereof, such Company
Stockholder does not Beneficially Own any shares of Parent Common Stock.

 

6. Termination. This Agreement shall terminate and shall have no further force
or effect immediately as of and following the Expiration Time; provided,
however, that (a) termination of this Agreement shall not relieve any party from
liability for breach of this Agreement and (b) Section 10 (other than (x) the
second and third sentences of Section 10.15 and (y) Section 10.16) shall survive
termination of this Agreement.

 

7.  Notice of Certain Events. Each Company Stockholder shall notify Parent in
writing promptly of (a) any fact, event or circumstance that would cause or
constitute, a breach in any material respect of the representations and
warranties of that Company Stockholder under this Agreement and (b) the receipt
by that Company Stockholder of any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with this Agreement; provided, however, that the delivery of any notice pursuant
to this Section 7 shall not limit or otherwise affect the remedies available to
any party.

 

8.  No Solicitation.  Each Company Stockholder will not, and will not authorize
or permit its controlled Subsidiaries and its and their respective directors,
employees and officers to, and will not authorize or permit its Representatives
to, and will not announce any intention to, directly or indirectly,
(a) initiate, solicit or knowingly encourage or knowingly facilitate any
inquiries, proposals, or offers regarding, or the making of a Company Competing
Proposal, (b) engage in any discussions or negotiations with any Person with
respect to a Company Competing Proposal, (c) furnish any non-public information
regarding the Company or its Subsidiaries, or access to the properties, assets
or employees of the Company or its Subsidiaries, to any Person in response to a
Company Competing Proposal, (d) enter into any letter of intent or agreement in
principle, or other agreement or commitment in respect of any proposal or offer
that constitutes a Company Competing Proposal or (e) resolve, agree or publicly
propose to take any of the actions referred to in clauses (a) — (d).
Notwithstanding anything in this Agreement to the contrary, the Company
Stockholders, directly or indirectly through one or more of their
Representatives, may engage in the actions referred to in clauses (a) - (d) of
this Section 8 with any Person if the Company is permitted to engage in such
actions with such Person pursuant to the provisions of the Merger Agreement, in
each case subject to the restrictions and limitations set forth in Section 6.3
of the Merger Agreement.

 

6

--------------------------------------------------------------------------------



 

9.  Waiver of Certain Actions.

 

(a) Each Company Stockholder hereby waives, and agrees not to exercise, any
rights of appraisal or rights of dissent from the Merger that such Company
Stockholder may have with respect to the Subject Securities.

 

(b) Each Company Stockholder hereby agrees not to commence or participate in,
and to take all actions necessary to opt out of any class in any class action
with respect to, any claim, derivative or otherwise, against Parent, the Company
or any of their respective Subsidiaries or successors (i) challenging the
validity of, or seeking to enjoin or delay the operation of, any provision of
this Agreement or the Merger Agreement (including any claim seeking to enjoin or
delay the Closing) or (ii) alleging a breach of any duty of the Company Board or
Parent Board in connection with the Merger Agreement, this Agreement or the
transactions contemplated thereby or hereby.

 

10.  Miscellaneous.

 

10.1  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the Parties agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the Parties agree to
replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

 

10.2  Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the Parties (whether by
operation of law or otherwise) without the prior written consent of the other
Party. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns. Any purported assignment in violation of this
Section 10.2 shall be void and shall not be deemed to prevent Parent from
engaging in any merger, consolidation or other business combination transaction.

 

10.3  Amendments and Modifications. No provision of this Agreement may be
amended or modified unless such amendment or modification is in writing and
signed by (a) Parent, and (b) each Company Stockholder.  No failure or delay by
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable Law.

 

10.4  Notices. All notices, requests and other communications to any party
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given (a) if delivered in person, upon
delivery; (b) if transmitted by electronic mail (“e-mail”), upon

 

7

--------------------------------------------------------------------------------



 

confirmation of receipt of such e-mail; or (c) if transmitted by national
overnight courier, upon delivery, in each case addressed as follows:

 

(a) if to Parent or the Merger Subs, to:

 

Cimarex Energy Co.

1700 Lincoln Street, Suite 3700

Denver, Colorado 80203

Attention: Francis Barron

E-mail:  fbarron@cimarex.com

 

with a required copy to (which copy shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park, Bank of America Tower
New York, New York 10036

Attention:  Jeffrey Kochian
E-mail:  jkochian@akingump.com

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana St, 44th Floor
Houston, Texas 77002

Attention:  Christine LaFollette
E-mail:  clafollette@akingump.com

 

(b) if to any of the Company Stockholders, to:

 

Monarch Alternative Capital LP

535 Madison Avenue

26th Floor

New York, NY 10022

Attn: Michael Kelly, Esq. (Michael.Kelly@monarchlp.com)

Colin Daniels, Esq. (Colin.Daniels@monarchlp.com)

 

with a required copy to (which copy shall not constitute notice):

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY  10019
Attn: Mark Cognetti (mcognetti@willkie.com)
Tariq Mundiya (tmundiya@willkie.com)

 

Or to such other address as any Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

 

10.5 Governing Law. This Agreement, and all claims or causes of action (whether
in contract or tort) that may be based upon, arise out of or related to this
Agreement, or the negotiation, execution or performance of this Agreement, shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to the principles of conflicts of laws thereof.

 

8

--------------------------------------------------------------------------------



 

10.6  Submission to Jurisdiction. The Parties irrevocably submit to the
jurisdiction of the Court of Chancery of the State of Delaware or, if the Court
of Chancery of the State of Delaware or the Delaware Supreme Court determines
that, notwithstanding Section 111 of the DGCL, the Court of Chancery does not
have or should not exercise subject matter jurisdiction over such matter, the
Superior Court of the State of Delaware and the federal courts of the United
States of America located in the State of Delaware solely in connection with any
dispute that arises in respect of the interpretation and enforcement of the
provisions of this Agreement and the documents referred to in this Agreement or
in respect of the transactions, and hereby waive, and agree not to assert, as a
defense in any action, suit or Proceeding for interpretation or enforcement
hereof or any such document that it is not subject thereto or that such action,
suit or Proceeding may not be brought or is not maintainable in said courts or
that venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such courts, and the Parties irrevocably
agree that all claims with respect to such action, suit or Proceeding shall be
heard and determined exclusively by such a Delaware state or federal court. The
Parties hereby consent to and grant any such court jurisdiction over the person
of such Parties and over the subject matter of such dispute and agree that
mailing of process or other papers in connection with such action, suit or
Proceeding in the manner provided in Section 10.4 or in such other manner as may
be permitted by Law shall be valid and sufficient service thereof.

 

10.7  Enforcement. The Parties agree that irreparable damage, for which monetary
damages would not be an adequate remedy, would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the Parties. Prior to the
termination of this Agreement pursuant to Section 6, it is accordingly agreed
that the Parties shall be entitled to an injunction or injunctions, or any other
appropriate form of specific performance or equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of competent jurisdiction, in each case in accordance with
this Section 10.7, this being in addition to any other remedy to which they are
entitled under the terms of this Agreement at law or in equity.

 

10.8  No Third Party Beneficiaries. Nothing in this Agreement express or
implied, is intended to or shall confer upon any Person other than the Parties
any right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

10.9 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(C) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 10.9.

 

9

--------------------------------------------------------------------------------



 

10.10  Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof.

 

10.11  Counterparts. This Agreement may be executed in two or more counterparts,
including via electronic means (such as Docusign, Adobe Sign, photocopy or scan
of an original signature, or otherwise), all of which shall be considered one
and the same agreement and shall become effective when two or more counterparts
have been signed by each of the Parties and delivered to the other Parties, it
being understood that all parties need not sign the same counterpart.

 

10.12  No Agreement Until Executed. This Agreement shall not constitute or be
deemed to evidence a contract, agreement, arrangement or understanding between
the Parties unless and until (a) the Company Board approves the Merger
Agreement, and the transactions and documents contemplated thereby, including
this Agreement, (b) the Merger Agreement is executed and delivered by all
parties thereto, and (c) this Agreement is executed and delivered by the
Parties.

 

10.13  Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such cost or expense, whether or
not the Merger is consummated.

 

10.14 Action in Company Stockholder Capacity Only. No Person executing this
Agreement (or designee or Representative of such Person) who has been, is or
becomes during the term of this Agreement a director or officer of the Company
shall be deemed to make any agreement or understanding in this Agreement in such
Person’s capacity as a director or officer of the Company. The Parties
acknowledge and agree that this Agreement is entered into by each Company
Stockholder solely in its capacity as the Beneficial Owner of shares of Subject
Securities, and not, if applicable, in such Company Stockholder’s capacity as a
director (including “director by deputization”), officer or employee of the
Company, and nothing in this Agreement shall (a) restrict in any respect any
actions taken (or failure to take actions) by any Company Stockholder or its
designees or Representatives who are a director or officer of the Company solely
in his or her capacity as a director or officer of the Company or (b) be
construed to prohibit, limit or restrict such Company Stockholder from
exercising its fiduciary duties as a director or officer of the Company. For the
avoidance of doubt, nothing in this Section 10.14 shall in any way modify, alter
or amend any of the terms of the Merger Agreement.

 

10.15  Documentation and Information. No Company Stockholder shall make any
public announcement or statement regarding this Agreement and the transactions
contemplated hereby without the prior written consent of Parent (such consent
not to be unreasonably withheld), except as may be required by applicable Law or
legal process (provided that reasonable notice of any such disclosure will be
provided to Parent to the extent permitted by applicable Law); provided, that
the foregoing shall not apply to any disclosure required to be made by any
Company Stockholder to the SEC or other Governmental Entity, including any
amendment of any Schedule 13D, so long as such disclosure is consistent with the
terms of this Agreement and the Merger Agreement and the public statements made
by the Company and Parent pursuant to the terms of the Merger Agreement. Each
Company Stockholder consents to and hereby authorizes Parent and the Company to
publish and disclose in all documents and schedules filed with the SEC, and any
press release or other disclosure document that Parent reasonably determines to
be necessary in connection with the Merger and any transactions contemplated by
the Merger Agreement, such Company Stockholder’s identity and ownership of the
Subject Securities, the existence of this Agreement and the nature of such
Company Stockholder’s commitments and obligations under this Agreement, and such
Company Stockholder acknowledges that Parent may, in Parent’s sole

 

10

--------------------------------------------------------------------------------



 

discretion, file this Agreement or a form hereof with the SEC or any other
Governmental Entity. Each Company Stockholder agrees to promptly give Parent any
information it may reasonably require for the preparation of any such disclosure
documents, and such Company Stockholder agrees to promptly notify Parent of any
required corrections with respect to any written information supplied by such
Company Stockholder specifically for use in any such disclosure document, if and
to the extent that any such information shall have become false or misleading in
any material respect. Parent shall in any instance where the Company
Stockholders or information relating thereto is disclosed, use its reasonable
best efforts to provide drafts of such disclosures with sufficient time to
enable the Company Stockholders to review and provide comments on such
disclosures and Parent shall in good faith consider incorporating any reasonable
modifications requested by such Company Stockholder.

 

10.16  Other Stockholders.   Parent confirms that it is requiring each of the
Company Stockholders who have Affiliates or Representatives currently serving on
the Company Board (such stockholders, the “Other Stockholders”),
contemporaneously herewith, to enter into substantially similar agreements that
are each no less favorable to Parent than this Agreement.  In the event any
provision in any of such agreements with any of the Other Stockholders (or any
amendment thereto or waiver thereof) that results in less stringent obligations
upon such Other Stockholder than those imposed upon the Company Stockholders
under this Agreement, or otherwise results in more favorable treatment of any
such Other Stockholder as compared with the Company Stockholders treatment
hereunder, such provision (or amendment thereto or waiver thereof, as
applicable) shall be deemed to be incorporated herein, and Parent shall make
reasonable best efforts to reasonably promptly inform the Company Stockholders
of such fact.

 

10.17 Other Parties.  Any claim or cause of action based upon, arising out of,
or related to this Agreement may only be brought against Persons that are
expressly named as parties hereto, and then only with respect to the specific
obligations set forth herein. No former, current or future direct or indirect
equity holders, controlling persons, stockholders, directors, officers,
employees, members, managers, agents, affiliates, general or limited partners or
assignees of Parent or any Company Stockholder, or of any former, current or
future direct or indirect equity holder, controlling person, stockholder,
director, officer, employee, member, manager, general or limited partner,
affiliate, agent or assignee of any of the foregoing, shall have any liability
or obligation for any of the representations, warranties, covenants, agreements,
obligations or liabilities of Parent or the Company Stockholders under this
Agreement or of or for any action, suit, arbitration, claim, litigation,
investigation, or proceeding based on, in respect of, or by reason of, the
transactions contemplated hereby (including the breach, termination or failure
to consummate such transactions), in each case whether based on contract, tort
or strict liability, by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any statute, regulation or applicable Laws or
otherwise and whether by or through attempted piercing of the corporate or
partnership veil, by or through a claim by or on behalf of a party hereto or
another person or otherwise.

 

10.18  Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent, the Company or any other Person any direct or indirect
ownership or incidence of ownership of or with respect to, or pecuniary interest
in, any of the Subject Securities. All rights, ownership and economic benefits
of and relating to, and pecuniary interest in, the Subject Securities shall
remain vested in and belong to the applicable Company Stockholder, and neither
Parent nor any other Person shall have any power or authority to direct any
Company Stockholder in the voting or disposition of any of the Subject
Securities, except as otherwise expressly provided in this Agreement. Except as
set forth herein, each Stockholder shall remain free to vote (or execute
consents or proxies with respect to) the Subject

 

11

--------------------------------------------------------------------------------



 

Securities in any manner such Company Stockholder deems appropriate, including
in connection with the election of directors.

 

10.19  Obligation to Update Schedule A. Each Company Stockholder agrees that in
connection with any acquisitions or Transfers (to the extent permitted) of
Subject Securities by any Company Stockholder, such Company Stockholder will, as
promptly as practicable following the completion of thereof, notify Parent in
writing of such acquisition or Transfer and the Parties will update Schedule A
to reflect the effect of such acquisition or Transfer.

 

[Signature pages follow]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By:

/s/ Thomas E. Jorden

 

 

Name: Thomas E. Jorden

 

 

Title:   President and Chief Executive Officer

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------



 

 

MONARCH ALTERNATIVE CAPITAL LP

 

 

 

By: MDRA GP LP, its general partner

 

By: Monarch GP LLC, its general partner

 

 

 

 

 

By:

/s/ Andrew Herenstein

 

 

Name: Andrew Herenstein

 

 

Title:   Member

 

 

 

 

 

 

 

MDRA GP LP

 

 

 

By: Monarch GP LLC, its general partner

 

 

 

 

 

By:

/s/ Andrew Herenstein

 

 

Name: Andrew Herenstein

 

 

Title:   Member

 

 

 

 

 

 

 

MONARCH GP LLC

 

 

 

 

 

 

 

By:

/s/ Andrew Herenstein

 

 

Name: Andrew Herenstein

 

 

Title:   Member

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Company Stockholder

 

Number of Shares of
Company Common
Stock
Beneficially Owned

 

Number of Shares of
Company Common
Stock Owned of 
Record

 

Number of Shares
of Company
Preferred Stock
Beneficially Owned

 

Number of Shares of
Company Preferred
Stock Owned of
Record

 

Monarch Energy Holdings LLC

 

—

 

100

 

 

 

—

 

Monarch Debt Recovery Master Fund Ltd

 

—

 

100

 

 

 

—

 

Monarch Alternative Capital LP

 

2,268,072

 

—

 

—

 

—

 

MDRA GP LP

 

2,268,072

 

—

 

—

 

—

 

Monarch GP LLC

 

2,268,072

 

—

 

—

 

—

 

 

SCHEDULE A TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------



 

SCHEDULE B

 

B1

 

n/a

 

SCHEDULE B TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------



 

B2

 

n/a

 

SCHEDULE B TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------



 

B3

 

n/a

 

SCHEDULE B TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------



 

Exhibit I

 

JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Voting Agreement, dated
as of November 18, 2018 (the “Voting Agreement”) by and between Cimarex Energy
Co., a Delaware corporation, and the signatories thereto (collectively, the
“Company Stockholders”). Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Voting Agreement. By the execution of
this Joinder Agreement, the Transferee agrees as follows:

 

(a) Acknowledgment. Transferee acknowledges that Transferee is the recipient of
a Transfer of Subject Securities of Resolute Energy Corporation , a Delaware
corporation, subject to the terms and conditions of the Voting Agreement (the
“Transfer Securities”).

 

(b) Agreement. Transferee (i) agrees that the Transfer Securities shall be bound
by and subject to the terms of the Voting Agreement, (ii) hereby adopts the
Voting Agreement with the same force and effect as if Transferee were originally
a party thereto and (iii) agrees to be subject to the restrictions and
obligations applicable to the Company Stockholders and otherwise become a party
to the Voting Agreement for all purposes thereunder.

 

(c) Notice. Any notice required or permitted by the Voting Agreement shall be
given to Transferee at the address listed beside Transferee’s signature below.

 

EXECUTED AND DATED this       day of            ,          .

 

 

 

TRANSFEREE

 

 

 

 

 

By:

 

 

 

Name:

 

 

Address:

 

 

Email:

 

ACCEPTED AND ACKNOWLEDGED:

 

 

 

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------